                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                        Case No. 19-53795

RIVORE METALS, LLC,                                           Chapter 11

            Debtor.                                           Judge Thomas J. Tucker
_____________________________/

         ORDER REQUIRING DEBTOR TO AMEND DISCLOSURE STATEMENT

         On January 27, 2020, the Debtor filed a plan and disclosure statement, in a document

entitled “Combined Plan of Liquidation and Disclosure Statement of Rivore Metals, LLC”

(Docket # 124). The Court cannot yet grant preliminary approval of the disclosure statement

contained within this document (“Disclosure Statement”). The Court notes the following

problems, which the Debtor must correct.

         First, with regard to the secured claim of PNC Bank, N.A. (the “Bank”) treated in Class I

on page 15 of the Plan, the Debtor must state in paragraph 3.1 the amount of the claim without

regard to the value of the collateral; the property securing the claim (defined generally in the Plan

definitions as the “Class I Assets”); the fair market value of the property securing the claim;

whether any portion of the claim is unsecured; and if so, whether the secured creditor will have

an unsecured deficiency claim, to be included and treated in the class of general unsecured

claims; and if so, the amount of such unsecured claim. If any other creditor also has a lien on any

of the Bank’s collateral, then in Paragraph 3.1 the Debtor must identify the other creditor(s) and

the property covered by their lien(s), and state the priority of each secured creditor (e.g., which

creditor has a first priority lien and which creditor has a second priority lien). In Paragraph 3.1.1

of the Plan on page 15, the Debtor states, in relevant part that “the Liquidating Trustee shall




   19-53795-tjt     Doc 132     Filed 02/05/20     Entered 02/05/20 12:14:19         Page 1 of 6
administer the Collateral for the benefit of the Bank and make distributions to the Bank for

application of the Bank Secured Claim.” “Collateral” is not a defined term under the Plan. The

Debtor must define this word or use other wording.

       Second, in paragraph 3.2 of the Plan on page 15, the Debtor must describe the “alleged”

claim of Citibank, N.A.; e.g., the Debtor must state the alleged basis and amount of the claim;

and whether it is allegedly secured or unsecured.

       Third, paragraph 3.8 of the Plan on page 17 is internally inconsistent. It states that the

claims in Class VIII shall “be paid in full on the Effective Date.” But it also states that

“[p]ayments shall be in equal monthly installments.” The Debtor must correct this problem.

       Fourth, in paragraph 3.9 of the Plan on page 17, the Debtor must state that the total

amount of unsecured claims is $8,582,704.43 without considering the amount of the deficiency

claims. (See ¶ 4 on pdf page 43 of the Disclosure Statement.)

       Fifth, the Debtor must change paragraphs 6.2 and 6.3 of the Plan on page 22, to reflect

that Class II is deemed not to accept the Plan, under 11 U.S.C. § 1126(g).

       Sixth, the Debtor must delete paragraph 9.1 of the Plan on page 23, and also must delete

any reference to the Debtor obtaining a discharge in this case from paragraph V.C.1 of the

Disclosure Statement on pdf page 41. In this case, with the proposed liquidating plan, there will

be no discharge of the Debtor. See 11 U.S.C. §§ 1141(d)(3) and 727(a)(1).

       Seventh, the Debtor must modify or delete paragraph 9.2.1 of the Plan on page 24, to

make clear that the described resolution of “the Bank’s claims against Marselis” is not part of the

Debtor’s Plan in this bankruptcy case. The terms of this described resolution of the Bank’s

claims against this non-bankruptcy debtor party (Marselis), involving disposition of property of


                                                  2


  19-53795-tjt     Doc 132      Filed 02/05/20        Entered 02/05/20 12:14:19       Page 2 of 6
persons other than the bankruptcy Debtor, may be agreed to by a separate agreement among the

non-debtor parties, outside the Debtor’s Plan in this case, and may be disclosed as part of the

Disclosure Statement, but such terms and agreement cannot be part of the Debtor’s Plan that this

Court can confirm in this bankruptcy case.

       Eighth, in paragraph II.B of the Disclosure Statement on pdf page 34, the Debtor states

that “Marselis is the sole member and managing member of the Debtor.” But paragraph 3.1 of

the Plan on page 18 states, in relevant part, “Rivore Holdings, LLC is the sole Interest Holder of

the Debtor.” The Debtor must correct this inconsistency.

       Ninth, in paragraph III.A of the Disclosure Statement on pdf page 35, the Debtor must

state explicitly whether there actually were any post-petition transfers outside the ordinary course

of business, and if so, what they were and when they occurred.

       Tenth, in paragraph IV.D of the Disclosure Statement on pdf page 40, the Debtor must

state the full name of “Nestoros” and “Proastio” and state what relationship they have to the

Debtor.

       Eleventh, paragraph V.D.1 of the Disclosure Statement on pdf page 41 appears to be

inconsistent with paragraph 2.1.1 of the Plan on page 12, with regard to the amount of some of

the Administrative Claims, as well as the total of all Administrative Claims. See comparison

chart below:

          Amount of Claim per the Plan:               Amount of Claim per Disclosure Statement:
 Stevenson & Bullock, P.L.C. - $85,000               Stevenson & Bullock, P.L.C. - $160,000
 Calderone Advisory Group, LLC - $95,000             Calderone Advisory Group, LLC - $287,000
 Committee’s counsel - $60,000                       Committee’s Counsel - $60,000



                                                 3


  19-53795-tjt     Doc 132     Filed 02/05/20        Entered 02/05/20 12:14:19      Page 3 of 6
 Total Claims listed $240,000                          Total Claims - $507,000

The Debtor must correct or explain these apparent inconsistencies. In addition, paragraph V.D.1

of the Disclosure Statement on pdf pages 41-42 states that “General Motors and Fisher Dynamics

have also filed motions seeking allowance of claims pursuant to § 503(b)(9).” The Debtor must

state the amounts that General Motors and Fisher Dynamics are seeking, and must include this

information in the section of the Plan discussing the treatment of Group I (pages 12-14).

        Twelfth, paragraph V.D.2 of the Disclosure Statement on pdf page 42 does not include

the $1,000 allowed claim of the City of Pontiac, which is included in paragraph 2.2 of the Plan

on page 14. The Debtor must correct this. Paragraph V.D.2 of the Disclosure Statement on pdf

page 42 states, in relevant part, that “the Benefit Advantage may possess a claim that is entitled

to priority under § 507(a)(4), which will be paid pursuant to Article III, Paragraph 3.8.” The

Debtor must include this information in Paragraph 3.8 of the Plan on page 17.

        Thirteenth, in paragraph V.D.5 of the Disclosure Statement on pdf page 43, the Debtor

must change “Paragraph 3.9” to “Paragraph 3.10.”

        Fourteenth, the Debtor must change the following phrase in Paragraph 15.6 of the Plan on

page 32, from “any law imposing a stamp, as provided in § 1146(c) of the Code” to “any law

imposing a stamp tax or similar tax, as provided in § 1146(c) of the Code.”

        Fifteenth, the Debtor must update paragraph III.C of the Disclosure Statement on pdf

page 37, to reflect the fact that the Debtor now has filed an adversary proceeding.

        Sixteenth, the Debtor must revise paragraph VI.E of the Disclosure Statement on pdf

pages 45-46, so that it states in its entirety:

                If the plan is confirmed by the Court:

                                                   4


   19-53795-tjt     Doc 132       Filed 02/05/20       Entered 02/05/20 12:14:19      Page 4 of 6
                       1.     Its terms are binding on the debtor, all
                              creditors, shareholders and other parties in
                              interest, regardless of whether they have
                              accepted the plan.

                       2.     Except as provided in the plan and in 11
                              U.S.C. § 1141(d):

                              (a) In the case of a corporation that is
                              liquidating and not continuing its
                              business, as in this case:

                                      (1) Claims and interests will
                              not be discharged.

                                      (2) Creditors and
                              shareholders will not be prohibited
                              from asserting their claims against or
                              interests in the debtor or its assets.

       Seventeenth, the Debtor must attach as an exhibit to the Plan and Disclosure Statement

(1) the proposed engagement agreement between the Bank and the Liquidating Trustee, referred

to in paragraph 5.3.1 of the Plan on page 20; and (2) any proposed trust agreement or other

agreement(s) that the Debtor intends to enter with the Liquidating Trustee. If there are no

agreements with the Liquidating Trustee contemplated, other than the engagement agreement

referred to in paragraph 5.3.1 of the Plan, the Debtor must say so in the Plan.

       Eighteenth, the Debtor must label the Liquidation Analysis, which appears to be attached

as the first page of exhibits to the Plan and Disclosure Statement, as Exhibit A, which is

consistent with the statement in paragraph IV.A of the Disclosure Statement on pdf page 38.

And the Debtor must title this exhibit “Liquidation Analysis.”

       Accordingly,

       IT IS ORDERED that no later than February 12, 2020, the Debtor must file an amended


                                                 5


  19-53795-tjt     Doc 132     Filed 02/05/20        Entered 02/05/20 12:14:19     Page 5 of 6
combined plan and disclosure statement that is consistent with this Order.

       IT IS FURTHER ORDERED that no later than February 12, 2020, the Debtor also must

file a redlined version of the amended combined plan and disclosure statement, showing the

changes the Debtor has made to the “Combined Plan of Liquidation and Disclosure Statement of

Rivore Metals, LLC” filed January 27, 2020.



Signed on February 5, 2020




                                                6


  19-53795-tjt    Doc 132      Filed 02/05/20       Entered 02/05/20 12:14:19   Page 6 of 6
